DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure was previously objected to because the language used in the Abstract was confusing.  Applicant has provided a corrected Abstract, thereby obviating the previous objection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and thus, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means for throttling” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 16-30 were previously objected to for minor informalities.  Applicant has provided some of the required corrections, but issues remain.
Claims 17-18, 21, & 24-30 are objected to because of the following informalities:  
Claim 21, line 11 should read “the maximum obtainable operating pressure”
Claim 21, line 12 should read “system 
Claim 24, lines 11-12 should read “the maximum obtainable operating pressure”
Claim 24, lines 12-13 should read “system 
Claim 25, line 2 should read “the maximum obtainable operating pressure”
Claim 26, line 3 should read “system 
Claim 26 should read “A compressor system, comprising a compressor element with an inlet and an outlet, wherein the compressor system is provided with a control unit that is capable of throttling the inlet of the compressor element, and wherein the control unit is configured to execute the method according to claim 16.
Claim 27 should read “A compressor system, comprising a compressor element with an inlet and an outlet, [which] the compressor element .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-30 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided some of the required corrections, but issues remain.
Claims 17-18 & 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the without the means maximum obtainable operating pressure (pw,max) for the compressor system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the without the means maximum obtainable operating pressure (pw,max) for the compressor system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the phrasing “can be” to describe controlling of the drive’s rotational speed within the claim.  However, the phrasing “can be” renders the claim indefinite as it is not clear whether or not the limitations construed with this phrasing are actually present in the invention or not.  Thus, the claimed scope is rendered unclear, and hence, indefinite.  Appropriate correction is required.  For examination purposes herein, the Examiner has interpreted the limitation following “can be” to be merely optional, and thus, not further limiting.
Appropriate corrections are required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-20, 22-23, & 25-30 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22, 26-28, & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,146,100 to Broucke.
In regards to independent Claim 16, and with particular reference to Figures 1-2, Broucke
discloses:

(16)	A method for actuating a compressor system (Figs. 1-2; col. 1, lines 26-48; col. 3, line 19 – col. 5, line 31) that supplies compressed gas to a user network at a flow rate demanded by a user network, at a desired operating pressure (pset), wherein the compressor system comprises a compressor element (1) with an inlet (7) and an outlet (15), wherein the compressor element is driven by a drive (2, 3), and wherein the compressor system is provided with a means (9) for throttling the inlet (“pneumatically controlled throttle valve 9”), the method comprising the step of: throttling the inlet by the means for at least a specific percentage (x) greater than zero (any throttling amount above fully open) as long as an operating pressure (p) is higher than the maximum obtainable operating pressure (pwmax) for the compressor system (col. 1, lines 26-48; col. 4, line 40 – col. 5, line 18; these disclosures state that whenever the operating pressure (i.e. the measured pressure from pressure sensor 21) exceeds the nominal pressure (i.e. the full load/maximum operating pressure corresponding to the full open position of the inlet throttle valve 9), the inlet throttle valve 9 is proportionally closed to throttle the inlet 7 (i.e. the inlet is throttled closed by a non-zero percentage); Broucke teaches that if the operating pressure measured at sensor 21 exceeds the maximum obtainable operating pressure by 2 bar, the inlet throttle valve 9 will close 100%), and wherein as long as the demanded flow rate increases, the throttling is reduced until the inlet is throttled to the specific percentage (x) (this occurs implicitly in Broucke; specifically, when the demanded flow rate at outlet pipe 16 increases, the operating pressure within the receiver 14 proportionally decreases in accordance with the higher output flow rate, thereby reducing the throttling; see col. 4, line 62 – col. 5, line 3).

In regards to Claim 17, as long as the operating pressure (from sensor 21) is higher than the without the means maximum obtainable operating pressure (pw,max) for the compressor system, the specific percentage (x) by which the inlet of the compressor element is throttled increases based on the difference between the operating pressure (p) and the maximum obtainable operating pressure (pw,max) (col. 1, lines 26-47; col. 3, line 46 – col. 4, line 61).
In regards to Claim 18, as long as the operating pressure (from sensor 21) is higher than the without the means maximum obtainable operating pressure (pw,max) for the compressor system, the specific percentage (x) by which the inlet of the compressor element is throttled increases proportionally by the difference between the operating pressure (p) and the maximum obtainable operating pressure (pw,max) (col. 1, lines 26-47; col. 3, line 46 – col. 5, line 61).
In regards to Claim 19, the throttling of the inlet of the compressor element is accomplished by providing the means with an inlet throttling valve (9; Fig. 1) and by controlling the inlet throttling valve (col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 20, as long as the demanded flow rate drops, the inlet is further throttled by the means (this occurs implicitly in Broucke; specifically, when the demanded flow rate at outlet pipe 16 drops, the operating pressure within the receiver 14 proportionally increases in accordance with the reduced output flow rate, thereby increasing the throttling; see col. 4, lies 49-61).
In regards to Claim 22, a rotational speed of the drive is controlled (via speed regulator 6; see col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 26, Broucke’s compressor system is provided with a control unit (20) that is capable of throttling the inlet of the compressor element (pneumatically, via control valve 19), wherein the control unit is configured to execute the method according to claim 16 (as discussed in col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 27, Broucke’s compressor system is provided with a control unit (20) that is capable of throttling the inlet of the compressor element (pneumatically, via control valve 19), wherein the rotational speed of the drive can be controlled by the control unit (pneumatically, via pneumatic speed regulator 6), wherein the control unit is configured to execute the method according to claim 22 (as discussed in col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 28, the means for throttling the inlet of the compressor element comprises an inlet throttling valve (9; Fig. 1).
In regards to Claim 30, the compressor system is a mobile compressor system (i.e. the compressor’s control components move according to pneumatic control from controller 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broucke (applied above) in view of WO 2016/041026 to Moens (attached herein).
In regards to Claims 23 & 25, Broucke discloses the method of Claim 22, but does not further disclose 1) as long as the demanded flow rate drops, first reducing the rotational speed of the drive until a minimum rotational speed of the drive is reached; and when the minimal rotational speed of the drive is reached and as long as the demanded flow rate drops even further, further throttling the inlet by way of the means (Claim 23) or 2) as long as the demanded flow rate increases, first reducing the throttling by way of the means until the inlet is entirely open; and when the inlet is entirely open and as long as the demanded flow rate increases even further, increasing the rotational speed of the drive (Claim 25).  In this instance, although Broucke adjusts both rotational speed and throttle position, he appears to adjust them both simultaneously, rather than sequentially, as claimed.
However, such sequential operation of the rotational speed and throttle position is well known in the art of compressor throttle control, as shown by Moens.  In particular, Moens discloses another motor-driven compressor system (Fig. 1) in which an inlet throttle valve (24) and compressor rotational speed are both regulated by a controller 28 based on desired flow rate.  Moens goes on to specifically disclose that as long as the demanded flow rate drops, first reducing the rotational speed of the drive until a minimum rotational speed of the drive is reached; and when the minimal rotational speed of the drive is reached and as long as the demanded flow rate drops even further, further throttling the inlet by way of the means (page 12).  Moens further discloses that as long as the demanded flow rate increases, first reducing the throttling by way of the means until the inlet is entirely open; and when the inlet is entirely open and as long as the demanded flow rate increases even further, increasing the rotational speed of the drive (page 13).  Moens makes clear that such sequential operation provides lower outlet temperatures and reduced power consumption.  Therefore, to one of ordinary skill desiring an improved compressor control system that provides lower power consumption and temperature, it would have been obvious to utilize the techniques disclosed in Moens in combination with those seen in Broucke in order to obtain such results.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Broucke’s control system to have provided the sequential speed/throttling adjustment control of Moens in order to obtain predictable results; those results being a compressor unit that consumes less power and which provides reduced outlet temperatures.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broucke (applied above) in view of JP 2006-283649 to Nakamura (attached herein with machine translation).
In regards to Claim 29, Broucke discloses the method according to Claim 26, but does not further disclose that the compressor system is an oil-injected screw compressor system (although Broucke does disclose a screw compressor system with an oil separator 14, he does not specifically disclose oil-injection).
However, Nakamura discloses another compressor system 1 (Fig. 1) that provides compressed gas to a consumer network, wherein an inlet throttle valve 21 is regulated/adjusted by a controller 30 based on system operating pressure (via sensor 27), and specifically discloses such inlet throttle valve control within an oil-injected screw compressor system (via oil injection circuit 31-34; see Fig. 1 and para. 27).  Nakamura discloses that an oil injection circuit provides lubrication, cooling, and sealing of the screw compressor (paras. 27 & 50).  Therefore, to one of ordinary skill desiring a more versatile compressor control method, it would have been obvious to have applied Broucke’s inlet throttle valve control techniques to either type of screw compressor system (i.e. oil injected or non-injected screw compressor systems), thereby providing a wider range of control applications.

Allowable Subject Matter
Claims 21 & 24 are found to be provisionally allowable, pending Applicant’s overcoming of the above-noted claim objections.  Applicant should note that these claims cannot be allowed until all issues have been remedied by Applicant.




Conclusion
Applicant's amendments filed on September 26th, 202 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC